Citation Nr: 1517096	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  06-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an effective date earlier than January 3, 2005 for the grant of service connection for major depressive disorder and PTSD.

3.  Entitlement to an initial increased evaluation for major depressive disorder (MDD) and post traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran had active military duty from March 1969 to January 1972 and from November 1973 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that include an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for hepatitis C.  In September 2009, the Board remanded the claim to schedule the Veteran for a Board hearing at the RO.  The Veteran failed to appear for the scheduled hearing and his request for such is deemed withdrawn.  The Board notes that testimony taken at a prior hearing in April 2007 before the undersigned Veterans Law Judge addressed issues not currently on appeal, to include a claim for service connection for MDD and PTSD which subsequently was granted in a July 2010 rating decision.  The July 2010 rating which granted service connection for MDD and PTSD, also assigned an initial 70 percent rating and an effective date of January 3, 2005 for this grant.  The Veteran filed a notice of disagreement (NOD) in November 2010 challenging the effective date and the initial rating assigned for the MDD and PTSD in this July 2010 RO rating decision.  

The appeal of the hepatitis C issue was remanded to the RO in July 2011 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  This decision additionally remanded issues of entitlement to an effective date prior to January 3, 2005 for the grant of service connection and assignment of a 70 percent disability evaluation for major depressive disorder and PTSD and entitlement to an increased initial rating for these disabilities to allow for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2014).  The RO subsequently issued a SOC in March 2013 addressing these issues and the Veteran perfected his appeal by filing a VA Form I-9 in April 2013.  Thus these issues are before the Board as set forth above.  

The Board notes that the Veteran has been awarded a total disability rating due to individual unemployability due to service connected disabilities for his psychiatric disorder in a December 2010 rating decision, also effective from the initial entitlement; the TDIU was continued in a June 2012 rating.  Thus there is no need to address the question of whether an inferred claim for TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied entitlement to service connection for PTSD with depression; notice was sent to the Veteran in February 1989.  The Veteran did not appeal this decision.   

2.  On January 3, 2005, the Veteran filed a petition to reopen his claim of service connection for a psychiatric disability. 

3.  The record includes no communication from the Veteran or his representative received between the January 1989 prior final decision and January 3, 2005, that constitutes either a formal or informal claim of service connection for a psychiatric disability.

4.  Although the Veteran's MDD and PTSD disorders are manifested by symptoms such as depression, anger control issues, isolation from other and substance abuse issues which result in occupational and social impairment with deficiencies in most areas, total occupational and social impairment is not shown.  His symptoms are not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others, inability to maintain hygiene or activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation or name.  

CONCLUSIONS OF LAW

1.  The January 1989 RO decision denying entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002).

2. The criteria for an effective date earlier than January 3, 2005, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).

3. For the period from initial entitlement, the criteria for a rating higher than 70 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim for a higher initial rating.  The Veteran's VA treatment records have been associated with the claims file.  The Veteran's private and Social Security Administration (SSA) records have also been associated with the claims file.  The Veteran was afforded a VA examination in October 2009 and an August 2011 VA addendum that addressed his psychiatric symptoms.  He failed to report for a January 2013 VA examination to address the current severity of his symptoms, without providing evidence of good cause for his failure to report.  Thus, the Board finds that VA adjudication of the appeal may go forward without obtaining such additional examination.  See 38 C.F.R. § 3.655(b) (2014).  See also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II.  Earlier effective date

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 . As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155. 

Under 38 C.F.R. § 3.155(a) the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection. 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability." Id. (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.") In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service-connected.

In the July 2010  rating decision on appeal, the RO granted entitlement to service connection for major depressive disorder with PTSD, assigning a 70 percent disability rating, effective January 3, 2005.

The Veteran claims entitlement to an earlier effective date for PTSD on the basis that he has suffered from major depressive disorder with PTSD since prior to January 2005, stating that his symptoms had been present since he was in service in the late 1960's.

In September 26, 1988, the Veteran submitted an original claim of service connection for a psychiatric disability.  The RO denied this claim in a January 1989 rating decision with notice sent to the Veteran in February 1989.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  Thus, the January 1989 rating decision is final. 38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for a psychiatric disability after the prior denial of January 1989 and prior to his January 3, 2005 claim.  Likewise, the submissions of record received after the prior denial of January 1989 but prior to January 2005,  do not serve as a formal or informal claim service connection for a psychiatric disability.  MacPhee, supra.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to January 3, 2005. 

The effective date corresponds to date of receipt of the Veteran's  reopened claim of service connection.  A prior diagnosis of major depressive disorder and PTSD is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  

In the present case, after the prior final denial of January 1989, the Veteran did not file a claim of service connection for a psychiatric disability until January 3, 2005.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date after the prior final decision was issued in January 1989.  

The only way the Veteran could attempt to overcome the finality of the January 1989 decision in an attempt to gain an earlier effective date would be to request a revision of that decision based upon clear and unmistakable error (CUE). See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  The Veteran has not asserted with specificity that there was clearly and unmistakably error in a prior VA decision.  As such, there is no decision that is subject to revision based on CUE at the present time. 38 U.S.C.A. §§ 7105, 5109A.  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Consequently, there is no legal basis for assigning an effective date prior to January 3, 2005.

Based on the facts in this case, there is no legal basis for an effective date prior to January 3, 2005, for the award of service connection for major depressive disorder and PTSD. The evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b) 

 For the above reasoning, the Board concludes that an effective date earlier than January 3, 2005, for the grant of service connection for major depressive disorder with PTSD is not warranted.

II.  Increased Initial Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 U.S.C.A. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

Currently the Veteran is receiving a 70 percent rating stemming from initial entitlement which as per the above effective date determination, is shown to be January 3, 2005.  Additionally the Board notes that he is in receipt of a total disability rating due to individual unemployability (TDIU) also from initial entitlement.  

The 70 percent rating currently in effect is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

In a letter dated January 7, 2013 the RO informed the Veteran that he was scheduled for a January 22, 2013 VA medical examination in connection with his claim.  The letter also provided VA contact information for the Veteran in the event that he should have a question concerning the appointment.  The letter was mailed to the Veteran's correct address as reflected in VA's records for the Veteran.  No evidence indicates that the January 2013 notification was not received, and the Veteran does not so contend.  No mail addressed to the Veteran has been returned to VA as undeliverable.  The Veteran has filed no statement explaining his absence, nor is there evidence that the Veteran requested to reschedule the examination.  Under the circumstances, the Board concludes that the Veteran has not shown good cause for his failure to report for the examination. See 38 C.F.R. § 3.655 (2014).

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014). The claim will be denied, however, if the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase. Id.  An appeal of an initial rating assigned in an original compensation claim continues to be an original claim as a matter of law. See Turk v. Peake, 21 Vet. App. 565, 568 (2008); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board shall thus consider the matter on the evidence available.

The Board notes that the available evidence which includes VA treatment records from 2004 through 2012 and the most recent VA examinations of October 2009 and an August 2011 VA C&P psychiatric examination addendum opinion do confirm symptoms contemplated by the current 70 percent rating, with ongoing issues struggling with substance abuse problems, isolation/alienation from others and chronic homelessness issues, but do not more closely resemble the criteria for a 100 percent schedular rating.  None of this evidence is shown to reflect symptoms that approach gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

To the contrary, the volumes of treatment records addressing the Veteran's psychiatric symptoms from 2004 through 2012 repeatedly show objective mental status findings of the Veteran to be fully oriented, attentive, cooperative, with normal speech patterns and appropriate grooming and hygiene noted.  His thought processes repeatedly were noted to be coherent, with no evidence of a major thought disorder or psychosis.  Specifically he was not shown to have any hallucinations, delusions or other perceptual disturbances in these records.  Repeatedly he was shown to generally have intact insight and judgment.  Although his long term memory appeared to be problematic with a September 2006 VA examination for hepatitis C describing him as a very poor historian, generally it was intact on mental status examinations in the treatment records.  Generally these records throughout this lengthy timespan repeatedly showed that he was not shown to be a significant risk of danger to himself or others, and while a past history of  suicide attempt had been noted in these records, for the most part he was repeatedly shown to have no current homicidal or suicidal ideations.  

Although the records do confirm that he had major interpersonal issues, primarily due to anger problems that he addressed with therapy including Anger Management group throughout 2005, he also was noted to participate appropriately with the group.  While he did experience continued impairment with mood, irritability and anger issues affecting his ability to socialize appropriately (with periodic altercations with others) as noted in the VA records from 2006 through 2009, his mental status examinations did not deviate significantly as noted above.  Further while he struggled with homelessness and interpersonal conflicts, these records from 2005 to 2009 reflect that he was able to voluntarily utilize VA resources including VA medical and psychiatric treatment, and VA domiciliary programs, as well as finding and maintaining employment in a sheltered program for Veterans (U.S. Vets as noted in November 2006).  Such actions are not shown to resemble the severity of symptoms contemplated by a 100 percent scheduler rating.  

The VA examination of October 2009 likewise revealed that while the Veteran continued to struggle with symptoms of depression and PTSD including isolation from others, and continued anger problems with sporadic altercations, he was noted to continue to have mental status findings of appropriate grooming, fully oriented, and attentive.  Although he was noted to have poor eye contact with tearfulness, depressed mood and his responses were quick and monotone, he was noted to be coherent, with goal directed thought process.  He also was noted to deny suicidal or homicidal ideation and had intact insight and judgment.  The diagnosis of MDD and PTSD continued to be made, with a GAF score of 49.  

The Board notes that the Veteran's most severe symptoms during the course of this appeal are shown in November 2010, which is when he was in a period of relapse on drugs, and had stopped treatment after relapsing in January 2010.  He was noted to be a high risk candidate for intensive case management, such that he was neither successful or stable self-maintenance in a community living situation nor able to participate in treatment without intensive support.  He is noted to have been admitted on November 15, 2010 for substance abuse treatment with complaints that he felt like he was turning into a person without "caring or conscience" and described wanting to die since Vietnam and engaging in high risk behaviors.  His GAF on entry was noted to be 40 and while he reported daily abuse of drugs like cocaine and methamphetamines, and had a depressed mood with constricted affect and passive suicidal ideation, he was noted to have no evidence of any psychosis.  His condition is noted to have improved fairly quickly during treatment and on the day prior to discharge on November 25, 2010, his mental status examination showed him to be well groomed, cooperative, with improving mood and affect, clear speech, good eye contact and adequate judgement.  There was no evidence of overt thought disorder or perceptual disturbance.  On the actual discharge date of November 26, 2010, his mental status examination was generally the same as the previous day, with good insight and judgement and impulse control.  His GAF on discharge was 65.  

The records following his November 2010 substance abuse treatment through 2012 reflect that the Veteran had some issues with anger and conflicts reported in December 2010, that resulted in his expulsion from a post treatment residential program but his mental status examination was negative for hallucinations, paranoia or suicidal/homicidal ideations.  Although dysphoric in mood, he had good insight and judgment.  The records from 2011 through 2012 revealed that in August 2011 he had another relapse of drug use (methamphetamines) and he planned to restart counseling.  Although he had poor mood and depressed affect, his thought process was linear, with tight associations and his judgment was poor concerning substance abuse but good in that he was seeking treatment for it.  

The subsequent records from 2011 to 2012 reflect that although he continued with issues of anger and sadness affecting interpersonal relationships, his mental status findings continued to show no evidence of a major thought disorder or danger to himself or others.  By February 2012 he reported things were going fairly well and was describing efforts to open himself up to new experiences and building friendships and positive interactions with others.  His mental status examination continued to show no issues with grooming or dress, his speech was normal and his thoughts were relevant and coherent with no evidence of hallucinations or homicidal/suicidal thought.  His insight and judgment were intact.  

Although the Veteran has reported in February 2015 that he was recently released from 4 months incarceration, he did not apprise the VA of any additional treatment during such incarceration.  

The lowest GAF score of 40 was recorded at a time when he sought treatment for relapse of substance abuse in November 2010, but with the score rising up a week later to 65.  Generally the GAF scores have been shown to be in the upper 40's up to the mid 50's throughout the pendency of this appeal.  This includes the GAFs scores of 49 shown in April 2006, June 2006, September 2006 and November 2006; GAF of 45 in June 2006; GAF of 55 in January 2005 and February 2007;GAF of 60-65 in November 2007, January 2008, May 2008 and May 2009; GAF of 56 in December 2010; and GAF of 50 in August 2011 and September 2011.  The GAF scores depict serious psychological impairment, while the scores in the 50s represent more moderate disability.  Regardless of GAF scores, however, the exhibited symptoms did not include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or other such manifestations.  Total social and industrial incapacity was not demonstrated.  

As such, the Board finds that the Veteran's overall disability picture prior to January 2013 does not more closely approximate a 100 percent rating. In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability. The severity and manifestations of the Veteran's service-connected PTSD, including his social issues and disturbances in mood are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  The Veteran is also noted to be in receipt of a TDIU rating during the pendency of this appeal, thus is compensated the full scheduler amount based on unemployability. The evidence of record does not provide an indication of frequent periods of hospitalizations due to PTSD symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 


ORDER

An effective date earlier than January 3, 2005 for the grant of service connection for major depressive disorder and PTSD is denied.  

Entitlement to an initial increased evaluation for major depressive disorder (MDD) and post traumatic stress disorder (PTSD) in excess of 70 percent disabling is denied.


REMAND

The Veteran contends that service connection for hepatitis C is warranted, alleging that he was exposed to this disease through receiving injections in service, and has pointed to treatment for gonorrhea.  Although development undertaken so far appears to rule out onset of the hepatitis directly in service, including from such medical treatments in service, the Board finds it is necessary to remand the issue of service connection for hepatitis C for further development, particularly in light of the VA's own listed risk factors that include intranasal cocaine use and intravenous drug use.  

Such development is necessary in light of the opinion from August 2011  VA examination that has favorably linked the Veteran's substance abuse and dependence to his service-connected psychiatric disorders of MDD and PTSD.  Unfortunately attempts to develop the Veteran's claim for service connection for hepatitis C in regards to this matter have failed to provide opinions based on adequate rationale.  Of note the September 2006 VA examination and the addendums provided by the same VA examiner in August 2011, June 2012 and March 2013 are shown to be incomplete and contradictory.  

The September 2006 examination, conducted prior to the August 2011 favorable VA examiner's opinion linking the Veteran's drug use and polysubstance dependence to his PTSD and depressive disorder, provided an opinion that the Veteran's hepatitis C is as likely as not related to his history of substance abuse, however at the same time the Veteran was described as a very poor historian, so the matter was returned to this examiner for further clarification  The August 2011, June 2012 and March 2013 addendums which further addressed this question are limited by the fact that the examiner appears to have disregarded the evidence in the treatment records dating back to the 1980's showing the Veteran to have a history that included heroin use and intranasal cocaine use, with varying evidence that suggests his drug use may have included intravenous drug abuse.  

Thus these opinions from the same VA examiner continue to be equivocal and do not adequately address whether the Veteran's history of  polysubstance abuse which has now been determined to be related to his service connected MDD and PTSD, is a likely cause for his hepatitis C.  

The Board finds that clarification is needed to determine if drug abuse was caused or aggravated by the service-connected psychiatric disability, and if so, whether the Veteran's polysubstance abuse (which includes more substances than just those discussed in the June 2012 addendum and appear to likely include possible intravenous drug use) is as likely as not the causative factor in the development of his hepatitis C; a different examiner should provide this opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims folder to an appropriate medical expert other than the examiner who conducted the September 2006 examination and the subsequent addendums from August 2011, June 2012 and March 2013, to obtain an addendum etiology opinion regarding the Veteran's Hepatitis C.  The examiner is specifically requested to review all pertinent records associated with the claims folder, specifically pertaining to his substance abuse history involving multiple substances, including heroin and cocaine with possible injection/intranasal use.  

Following such review, as well as a review of the history of onset of and treatment for his hepatitis C, the examiner should opine as to whether it is at least as likely as not that the substance abuse is caused or aggravated by the service-connected MDD and PTSD.  If so, is it at least as likely as not that hepatitis C is causally related to the substance abuse found to be secondary to service-connected psychiatric disability.  In so doing, the examiner is asked to provide a full discussion of all possible modes of transmission from such substance abuse.  A complete rationale for any opinion given should be provided.  

2.  After completing the above actions, the claims should be readjudicated. If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond. He should be advised that he must perfect an appeal with regard to this matter if he desires a Board review.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


